 

Exhibit 10.7

 

 

MASTERCRAFT BOAT HOLDINGS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Non-employee members of the board of directors (the “Board”) of MasterCraft Boat
Holdings, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy
(this “Policy”).  The cash and equity compensation described in this Policy
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company and who is not a partner or
employee of Wayzata Investment Partners, LLC, a Delaware limited liability
company (each, a “Non-Employee Director”), who may be eligible to receive such
cash or equity compensation, unless such Non-Employee Director declines the
receipt of such cash or equity compensation by written notice to the Company. 
This Policy shall be administered by the Board; provided that the Board may from
time to time delegate its authority hereunder to the Nominating and Corporate
Governance Committee of the Board or another committee of the Board as
appropriate (the Board or such delegatee, the “Administrator”).  This Policy
shall become effective on the date of the effectiveness of the Company’s initial
public offering (the “Effective Date”) and shall remain in effect until it is
revised or rescinded by further action of the Administrator.  This Policy may be
amended, modified or terminated by the Administrator at any time in its sole
discretion.  The terms and conditions of this Policy shall supersede any prior
cash and/or equity compensation arrangements for service as a member of the
Board between the Company and any of its Non-Employee Directors and between any
subsidiary of the Company and any of its non-employee directors.

 

1.

Cash Compensation.

 

(a)

Annual Retainers.  Each Non-Employee Director shall receive an annual retainer
of $50,000 for service on the Board.

 

(b)

Additional Annual Retainers.  In addition, a Non-Employee Director shall receive
the following annual retainers:

 

(i)

Chairman of the Board.  A Non-Employee Director serving as Chairman of the Board
shall receive an additional annual retainer of $15,000 for such service.

 

(ii)

Audit Committee.  A Non-Employee Director serving as Chairperson of the Audit
Committee shall receive an additional annual retainer of $20,000 for such
service.  A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$10,000 for such service.

 

(iii)

Compensation Committee.  A Non-Employee Director serving as Chairperson of the
Compensation Committee shall receive an additional annual retainer of $15,000
for such service.  A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.

1

--------------------------------------------------------------------------------

 

(iv)

Nominating and Corporate Governance Committee.  A Non-Employee Director serving
as Chairperson of the Nominating and Corporate Governance Committee shall
receive an additional annual retainer of $10,000 for such service.  A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.

 

(c)

Payment of Retainers.

 

(i)

Payment Timing/Proration.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter.  In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, such Non-Employee Director shall
receive a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Sections 1(a) and
1(b) at the same time as such retainer(s) otherwise would have been paid, with
such prorated portion determined by multiplying such otherwise payable
retainer(s) by a fraction, the numerator of which is the number of days during
which the Non-Employee Director serves as a Non-Employee Director or in the
applicable positions described in Sections 1(a) and 1(b) during the applicable
calendar quarter and the denominator of which is the number of days in the
applicable calendar quarter. Notwithstanding the foregoing, the annual retainers
described in Sections 1(a) and 1(b) earned during the period commencing on the
Effective Date and ending on the last day of the first calendar quarter
following the Effective Date shall be equal 25% of the product of (A) such
annual retainers and (B) a fraction, the numerator of which is (x) the number of
days in the period commencing on the Effective Date and ending on the last day
of the first calendar quarter following the Effective Date and the denominator
of which is the number of days in such first calendar quarter.

 

(ii)

Form of Payment.

 

(A)

Unless otherwise elected by a Non-Employee Director to the contrary in
accordance with this Section 1(c)(ii), annual retainers will be paid in cash.  A
Non-Employee Director may elect to have all (but not less than all) of his or
her annual retainers described in Sections 1(a) and 1(b) be paid into shares of
common stock of the Company under the Company’s 2015 Incentive Award Plan or any
other applicable Company equity incentive plan then-maintained by the Company
(the “Equity Plan”).  To make such election, a Non-Employee Director shall,
subject to Section 1(c)(ii)(B), be required to complete a written election form
in such form as the Administrator may prescribe from time to time (an “Election
Form”), and file such completed Election Form with the Company prior to the
first day of the calendar year to which such annual retainers apply. Once an
Election Form is filed with the Company, it shall be irrevocable with respect to
the annual retainer(s) for the immediately following calendar year and shall
automatically continue in effect for calendar years thereafter unless the
Non-Employee Director changes or revokes his or her Election Form by written
notice filed with the Company prior

2

 

--------------------------------------------------------------------------------

 

to the beginning of any such future calendar years.  An Election Form shall be
deemed to be filed with the Company on the date on which it is received by an
authorized representative of the Company.

 

(B)

Notwithstanding the foregoing, (x) for the calendar year in which the Effective
Date occurs, each Non-Employee Director who serves on the Board as of the
Effective Date may file an Election Form with the Company on or before the
thirtieth day following Effective Date and such election will apply to all
annual retainers for such year that are due and payable after the date such
Election Form is filed and (y) for the calendar year in which a Non-Employee
Director commences service with the Company, such Non-Employee Director may file
an Election Form with the Company on or before the thirtieth day following the
commencement of his or her service and such election will apply to all annual
retainers for the then-current calendar year that are due and payable after the
date such Election Form is filed.

 

(C)

If a Non-Employee Director elects to have all of his or her annual retainers
described in Sections 1(a) and 1(b) paid in shares of common stock of the
Company under Section 1(c)(ii), the Non-Employee Director shall receive fully
vested shares of common stock of the Company with an aggregate fair market value
on the date of grant equal to the amount of the retainer payments elected to be
received in shares.

 

2.

Equity Compensation.  Non-Employee Directors shall be granted the equity awards
described below.  The awards described below shall be granted under and shall be
subject to the terms and provisions of the Equity Plan and shall be granted
subject to the execution and delivery of award agreements, including attached
exhibits, in substantially the forms previously approved by the Board.  All
applicable terms of the Equity Plan apply to this Policy as if fully set forth
herein, and all grants of shares of restricted stock hereby are subject in all
respects to the terms of the Equity Plan.  The equity awards described below
shall be in addition to any equity awards granted to Non-Employee Directors in
lieu of annual retainers described in Sections 1(a) and 1(b).

 

(a)

IPO Restricted Stock Awards.  A Non-Employee Director who serves on the Board as
of the Effective Date shall be automatically granted, on the first business day
after the effective date of the Company’s registration statement on Form S-8,
shares of restricted stock that, as of the Effective Date, had an aggregate fair
market value equal to the product of (i) $55,000 and (ii) a fraction, the
numerator of which is the number of days during the period commencing on the
Effective Date and ending on December 31 of the calendar year in which the
Effective Date occurs, and the denominator of which is 365 (rounded down to the
nearest whole share).  The awards described in this Section 2(a) shall be
referred to as the “IPO Awards.”

 

(b)

Annual Restricted Stock Awards.  A Non-Employee Director who (i) serves on the
Board as of the first day of any calendar year commencing after the Effective
Date (each, an “Anniversary Date”) and (ii) will continue to serve as a
Non-Employee Director immediately following such Anniversary Date shall be
automatically granted, on the first business day on or following such
Anniversary Date, shares of restricted stock that have an aggregate fair market
value on the date of grant equal to $65,000 (rounded down to the nearest whole
share).  The awards described in this Section 2(b) shall be referred to as the
“Annual Awards.”

3

 

--------------------------------------------------------------------------------

 

(c)

Commencement Restricted Stock Awards.  Except as otherwise determined by the
Administrator, each Non-Employee Director who is initially elected or appointed
to the Board on any date after the Effective Date (other than an Anniversary
Date) shall be automatically granted, on the first business day on or following
the date of such Non-Employee Director’s initial election or appointment (such
Non-Employee Director’s “Start Date”), shares of restricted stock that have an
aggregate fair market value on such Non-Employee Director’s Start Date equal to
the product of (i) $65,000 and (ii) a fraction, the numerator of which is (x)
365 minus (y) the number of days in the period beginning on the Anniversary Date
immediately preceding such Non-Employee Director’s Start Date and ending on such
Non-Employee Director’s Start Date and the denominator of which is 365 (rounded
down to the nearest whole share).  The awards described in this Section 2(c)
shall be referred to as “Commencement Awards.”  No Non-Employee Director shall
be granted more than one Commencement Award or be granted an Annual Award and
Commencement Award in the same calendar year.

 

(d)

Termination of Service of Employee Directors.  Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive a
Commencement Award pursuant to Section 2(c) above, but to the extent that they
are otherwise eligible, will be eligible to receive, after termination from
service with the Company and any parent or subsidiary of the Company, Annual
Awards as described in Section 2(b) above.

 

(e)

Vesting of Awards Granted to Non-Employee Directors.  Each IPO Award shall vest
on the 181st day following the Effective Date, subject to the Non-Employee
Director continuing in service through such vesting date.  Each Annual Award and
Commencement Awards shall vest on the Anniversary Date immediately following the
date of grant, subject to the Non-Employee Director continuing in service
through the applicable vesting date.  Unless otherwise determined by the
Administrator, no portion of an Initial Award, Annual Award or Commencement
Award that is unvested at the time of a Non-Employee Director’s termination of
service on the Board shall become vested thereafter.  All of a Non-Employee
Director’s Annual Awards , Initial Awards and Commencement Awards shall vest in
full immediately prior to the occurrence of a Change in Control (as defined in
the Equity Plan), to the extent outstanding at such time.

 

3.

Limitation of Compensation.  Notwithstanding anything to the contrary herein,
the sum of any cash compensation or other compensation and the value of any
equity compensation (including awards under the Equity Plan) (determined as of
the date of grant under applicable accounting standards) that may be paid or
granted to a Non-Employee Director as compensation for services as a
Non-Employee Director during any fiscal year of the Company may not exceed
$500,000.  The Administrator may make exceptions to this limit for individual
Non-Employee Directors in extraordinary circumstances, as the Administrator may
determine in its discretion, provided that the Non-Employee Director receiving
such additional compensation may not participate in the decision to award such
compensation or in other compensation decisions involving Non-Employee
Directors. 

 

* * * * *

 

4

 